ADKINS, Justice.
In Tisdale v. State, 475 So.2d 1331 (Fla. 5th DCA 1985), the court vacated Tisdale’s sentence, finding error in the trial court’s application of the guidelines in effect at the time of sentencing rather than at the time of the crime’s commission. We have jurisdiction based on conflict. Art. V, § 3(b)(3), Fla. Const.
In State v. Jackson, 478 So.2d 1054 (Fla.1985), we found that the guidelines in effect at the time of sentencing may properly be applied to determine a defendant’s sentence. See State v. Taft, 487 So.2d 1068 (Fla.1986).
We therefore quash the opinion here under review.
It is so ordered.
McDonald, C.J., and BOYD, OVER-TON and BARKETT, JJ., concur.
EHRLICH, J., concurs specially with an opinion.
SHAW, J., dissents with an opinion.